Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art by Takeshita et al. Publication No. US 2013/0235505 discloses on-board controller comprising: a ground terminal to be connected to a minus terminal of a battery [Fig. 2, a ground terminal is connected to the negative terminal of the battery]; a switch element [Fig. 2, transistor 41] that is supplied with a positive voltage from the battery, and controls an energizing current for a solenoid [Fig. 2, solenoid 16]; a diode [Fig. 2, diode D] including an anode to be connected to a ground and a cathode to be connected to the switch element [as shown in Fig. 2]; a current monitoring unit [Fig. 2, current sensing resistor Rs] that  measures the energizing current for the solenoid; a capacitor [Fig. 1, 23A] that is supplied with a positive voltage from the battery, and is connected to the switch element and the ground while being disposed therebetween.
However, the prior art does not disclose a voltage monitoring unit that measures a positive-side voltage of the capacitor; and a disconnection detection unit that determines whether there has occurred an open fault of the ground terminal to he connected to the minus terminal of the battery, based on a correlation between the energizing current measured by the current monitoring unit and the voltage measured 
2) The prior art by Izumoto et al. Publication No. US 2014/03200998 discloses a ground terminal to be connected to a minus terminal of a battery [Fig. 1, a ground terminal is connected to the negative terminal of the battery 2A]; a switch element [Fig. 1, transistor 101A] that is supplied with a positive voltage from the battery, and controls an energizing current for a solenoid [Fig. 1, solenoid 21A]; a diode [Fig. 1, diode 109A] including an anode to be connected to a ground and a cathode to be connected to the switch element [as shown in Fig. 2]; a current monitoring unit [Fig. 1, current sensing resistor 22A] that  measures the energizing current for the solenoid; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836